Case 1:20-cv-05264-NLH-JS Document 13 Filed 01/22/21 Page 1 of 7 PageID: 68



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY



   PATRICK BOYER,                        Civil Action No. 20-05264

                  Plaintiff,
                                         OPINION
        v.

   RUFUS YOUNKPAO DOELUE, et
   al.,

                  Defendants.


APPEARANCES:

CHRISTOPHER JOSEPH GREEN
MARC I. SIMON
SIMON & SIMON
1818 MARKET STREET
SUITE 2000
PHILADELPHIA, PA 19103
     Counsel for Plaintiff

HAROLD THOMASSON
DAVID B. WRIGHT & ASSOCIATES
3000 ATRIUM WAY
MT. LAUREL, NJ 08054

    Counsel for Defendants Comfort Doelue
    and Rufus Younkpao Doelue

HILLMAN, District Judge

    This matter arises from a car crash between Plaintiff and

Defendant Rufus Younkpao Doelue (“Defendant Rufus”) on August

13, 2019.    Plaintiff brings claims for negligence and negligent

entrustment.    Presently before the Court is Defendant Comfort

Doelue’s (“Defendant Comfort”) Motion for Summary Judgment, (ECF

No. 7), which Plaintiff has opposed.        (ECF No. 10.)    For the
                                    1
Case 1:20-cv-05264-NLH-JS Document 13 Filed 01/22/21 Page 2 of 7 PageID: 69



reasons that follow, Defendant Comfort’s Motion will be denied

without prejudice.

                               BACKGROUND

    On August 13, 2019, Plaintiff and Defendant Rufus were in

an automobile accident with each other.        (ECF No. 7 Statement of

Material Facts “SMF” ¶1.)      Defendant Rufus was operating the

vehicle involved in the accident and not Defendant Comfort.

(SMF ¶1, 6.)   This present motion focuses entirely on the

ownership of the vehicle driven by Defendant Rufus.          Defendant

Comfort, by way of affidavit, swears that she was not the

registered owner of the vehicle driven by Defendant Rufus and

instead the registered owner is Defendant Rufus.          (ECF No. 7

Affidavit of Comfort Doelue “Doelue Aff.” ¶¶1, 4; SMF ¶¶2, 4.)

Plaintiff disputes this fact and alleges that “[u]pon

information and belief, Defendant Comfort Doelue is a registered

owner of the vehicle” and explains that “Plaintiff has not been

supplied with the defendants’ declarations page of insurance to

determine the registered owner of the vehicle.”          (ECF No. 10

Plaintiff’s Response to SMF at ¶¶2-3.)

                               DISCUSSION

  a. Subject Matter Jurisdiction

    The Court has original jurisdiction over Plaintiff’s claims

under 28 U.S.C. § 1332.

  b. Legal Standard for Summary Judgment

                                    2
Case 1:20-cv-05264-NLH-JS Document 13 Filed 01/22/21 Page 3 of 7 PageID: 70



     Summary judgment is appropriate where the Court is

satisfied that the materials in the record, including

depositions, documents, electronically stored information,

affidavits or declarations, stipulations, admissions, or

interrogatory answers, demonstrate that there is no genuine

issue as to any material fact and that the moving party is

entitled to a judgment as a matter of law.         Celotex Corp. v.

Catrett, 477 U.S. 317, 330 (1986); FED. R. CIV. P. 56(a).

     An issue is “genuine” if it is supported by evidence such

that a reasonable jury could return a verdict in the nonmoving

party's favor.    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986).   A fact is “material” if, under the governing

substantive law, a dispute about the fact might affect the

outcome of the suit.     Id.   In considering a motion for summary

judgment, a district court may not make credibility

determinations or engage in any weighing of the evidence;

instead, the non-moving party’s evidence “is to be believed and

all justifiable inferences are to be drawn in his favor.”

Marino v. Industrial Crating Co., 358 F.3d 241, 247 (3d Cir.

2004)(quoting Anderson, 477 U.S. at 255).

     Initially, the moving party has the burden of demonstrating

the absence of a genuine issue of material fact.          Celotex Corp.

v. Catrett, 477 U.S. 317, 323 (1986).        Once the moving party has

met this burden, the nonmoving party must identify, by

                                    3
Case 1:20-cv-05264-NLH-JS Document 13 Filed 01/22/21 Page 4 of 7 PageID: 71



affidavits or otherwise, specific facts showing that there is a

genuine issue for trial.     Id.   Thus, to withstand a properly

supported motion for summary judgment, the nonmoving party must

identify specific facts and affirmative evidence that contradict

those offered by the moving party.       Anderson, 477 U.S. at 256-

57.   A party opposing summary judgment must do more than just

rest upon mere allegations, general denials, or vague

statements.   Saldana v. Kmart Corp., 260 F.3d 228, 232, 43 V.I.

361 (3d Cir. 2001).

  c. Analysis

      Defendant Comfort argues she should be dismissed from this

action because (1) Defendant Rufus was not operating the vehicle

as Defendant Comfort’s agent or employee; and (2) Defendant

Comfort is not the owner of the vehicle.        (See ECF No. 7 at 4.)

In support of this argument, Defendant Comfort submits a sworn

affidavit explaining that she is not the registered owner of the

vehicle.   (See Doelue Aff. ¶¶1-4.)      In response, Plaintiff

contends he is entitled to receive the insurance declaration

page or any corroborating evidence that demonstrates Defendant

Comfort is not the owner of the vehicle driven by Defendant

Rufus.   He argues Defendant Comfort cannot just rely on her

self-serving affidavit in support of her Motion for Summary

Judgment without providing the declaration page or any other

corroborating evidence.     Plaintiff even explains he would be

                                    4
    Case 1:20-cv-05264-NLH-JS Document 13 Filed 01/22/21 Page 5 of 7 PageID: 72



“more than willing to dismiss claims against Defendant Comfort

Doelue should such documentation by provided” and that until

then he is “entitled to explore this information in discovery

and in depositions.”         (ECF No. 10 at 7.)

        Given these assertions, to which Defendant Comfort has not

responded, the Court agrees that a ruling dismissing Defendant

Comfort from this matter would be premature.             Rule 56(d) of the

Federal Rules of Civil Procedure provides that, upon a showing

by a party that, for specified reasons, he cannot “present facts

essential to justify” his opposition to a motion for summary

judgment, the Court may defer consideration of or deny the

motion, allow time for the party to take discovery, or issue any

other appropriate order.         FED. R. CIV. P. 56(d).     Although

Plaintiff has neither submitted a separate motion under Rule

56(d) nor provided a separate affidavit in support of his

request, this Court finds that he has satisfactorily provided

information to warrant the Court to deny the motion as

premature.       Craig v. Lew, 109 F. Supp. 3d 268, 280 (D.C. Cir.

2015). 1     Plaintiff should be given an opportunity to conduct

further discovery of the material fact of whether Defendant

Comfort was the registered owner of the vehicle at issue in this

lawsuit before the Court considers a request for summary


1  Defendant Comfort does not challenge the procedure in which
Plaintiff has made his Rule 56(d) request.
                                        5
Case 1:20-cv-05264-NLH-JS Document 13 Filed 01/22/21 Page 6 of 7 PageID: 73



judgment against Plaintiff.      A court is “obliged to give a party

opposing summary judgment an adequate opportunity to obtain

discovery.”   See Doe v. Abington Friends Sch., 480 F.3d 252, 257

(3d Cir. 2007) (quoting Dowling v. City of Phila., 855 F.2d 136,

139 (3d Cir. 1988))); see also Gooden v. Twp. of Monroe, No. 05-

2472, 2006 WL 561916 at *2 (D.N.J. March 7, 2006) (denying

motion for summary judgment as premature “because [p]laintiff

has not had an opportunity to obtain important relevant evidence

through discovery channels”).

    Consequently, this Court will deny Defendant Comfort’s

Motion for Summary Judgment without prejudice to Defendant

Comfort’s right to re-file once discovery on this issue is

complete.   See Lee v. Sunrise Sr. Living, Inc., 455 Fed. App’x

199, 202 (3d Cir. 2011) (affirming district court’s denial of

motion for summary judgment because discovery had not yet been

completed); Miller v. Beneficial Management Corp., 977 F.2d 834,

846 (3d Cir. 1992) (reversing grant of summary judgment as

premature where several depositions remained to be taken);

Costlow v. United States, 552 F.2d 560, 564 (3d Cir. 1977)

(holding that a continuance of a motion for summary judgment for

purposes of discovery should be granted almost as a matter of

course); Otero v. Cty. of Monmouth, No. 06-3435, 2007 WL

2363821, at *1 (D.N.J. Aug. 16, 2007) (denying summary judgment

without prejudice because discovery was not yet complete).

                                    6
Case 1:20-cv-05264-NLH-JS Document 13 Filed 01/22/21 Page 7 of 7 PageID: 74



                               CONCLUSION

    For the reasons stated above, Defendant Comfort’s Motion

for Summary Judgment will be denied.        An appropriate Order will

be entered.

Date: January 22, 2021                    s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    7
